Citation Nr: 1302665	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-33 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 26, 2010 for the award of service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision granted service connection for PTSD rated 50 percent, effective January 26, 2010; a notice of disagreement was received in April 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.  The June 2010 rating decision denied entitlement to TDIU; a notice of disagreement was received in July 2010, a statement of the case was issued in September 2010, and a substantive appeal was received in October 2010.  

The issues of a higher rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are being REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied service connection for PTSD because the available medical evidence was insufficient to confirm a link between current symptoms and an in-service stressor.  On appeal, in May 2007 the Board denied service connection for PTSD.  In a November 2009 memorandum decision, the Court of Appeals for Veterans Claims (Court) affirmed the Board's decision.

2.  Following the November 2009 Court decision, the first informal claim to reopen a claim of entitlement to service connection for PTSD was received by VA on January 26, 2010.


CONCLUSION OF LAW

An effective date prior to January 26, 2010 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By February 2010 letter the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed the Veteran of disability rating and effective date criteria.  

As the rating decision on appeal granted service connection and assigned an effective date for the award for PTSD, statutory notice had served its purpose, and its application was no longer required.  See Dingess, supra, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award; while a June 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his attorney responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and pertinent treatment records are associated with the claims file.  Regarding the earlier effective date claim, generally the evidence pertinent in such claim consists of what is already of record and identification of when it was received.  The appellant has not identified any evidence that remains outstanding.  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including via Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

The Veteran filed an original claim for service connection for PTSD that was denied in an August 2004 rating decision based on findings that the available medical evidence was insufficient to confirm a link between current symptoms and an in-service stressor.  The Veteran appealed the rating decision to the Board.  In a May 2007 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2009 memorandum decision, the Court affirmed the Board's decision.  The Veteran did not initiate an appeal to the Court's decision.

In a January 26, 2010 VA treatment record, the Veteran presented with paperwork that he reportedly planned to submit regarding service connection based on military sexual trauma.  He stated that he intended to complete the forms.  The Veteran's request to reopen the claim for service connection for PTSD was received shortly thereafter, on January 29, 2010.  It appears that the RO construed the January 26, 2010, statement documented in the medical record of that date as an informal claim to reopen the claim for service connection for PTSD.  In the March 2010 rating decision, the RO granted service connection for PTSD and assigned an effective date of  January 26, 2010.   

Accordingly, the only question before the Board at this time is whether, at any time prior to January 26, 2010, the Veteran communicated an intent to reopen the claim of service connection for PTSD most recently denied in November 2009 by the Court.  There is nothing in the record to suggest that he did so.  Nothing in the claims file received during this time period may be construed as either a formal or informal claim seeking to reopen the service connection claim for PTSD.  Neither the Veteran nor his attorney has alleged that he submitted an earlier application to reopen the claim for service connection for PTSD.  

As the governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not precede the filing of a claim seeking service connection for the disability, the law is dispositive.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal seeking an effective date prior to January 26, 2010 for the grant of service connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than January 26, 2010, for the award of service connection for PTSD is denied. 


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.  He was afforded a VA examination in March 2010.  

A review of the claims file reveals that the most recent VA mental health treatment records in evidence are from March 2010, April 2010, May 2010, June 2010, August 2010, September 2010, November 2010, and March 2011.  The March 2011 record indicated that the next appointment was scheduled for April 2011, just over one month later.  This notation, in addition to the Veteran's history of regularly recurring appointments for mental health treatment on a near-monthly basis, appear to indicate that there are outstanding VA treatment records that have not been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from March 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Therefore, if any treatment records obtained reflect that the Veteran's PTSD symptoms have worsened since the most recent VA examination in March 2010, he should be afforded a new VA psychiatric examination to determine the current severity of the disability.

The claim for entitlement to TDIU is deferred as it is inextricably intertwined with the claim for a higher rating for PTSD, the Veteran's only service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's complete VA mental health treatment records from March 2011 to the present.

2.  If the newly obtained treatment records indicate a worsening of symptoms since March 2010, then the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.    Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should be reported.

The examiner should offer an opinion as to whether the Veteran's PTSD precludes substantially gainful employment.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


